United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-3651
                                  ___________

Nery Gonzales Ventura,                 *
                                       *
            Petitioner,                *
                                       * Petition for Review of
      v.                               * an Order of the Board of
                                       * Immigration Appeals.
Department of Homeland                 *
Security,                              * [UNPUBLISHED]
                                       *
            Respondent.                *
                                  ___________

                            Submitted: December 27, 2005
                               Filed: December 30, 2005
                                ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Guatemalan citizens Nery Gonzalez Ventura and his wife and their two
children petition for review of an order of the Board of Immigration Appeals (BIA),
which affirmed an Immigration Judge’s denial of asylum and withholding of removal.

       After careful review of the record, we conclude that the BIA’s decision is
supported by substantial evidence on the record as a whole. See Menendez-Donis v.
Ashcroft, 360 F.3d 915, 917-19 (8th Cir. 2004) (standard of review). Petitioners
failed to meet their burden of establishing eligibility for asylum on account of a
protected ground: among other reasons, Ventura did not allege that he was ever
harmed in Guatemala; even after the death of his cousins in 1992 and 1996, and the
receipt of a threatening letter in 1995 (occurrences which formed the basis of
Ventura’s claim for asylum), he remained in Guatemala unharmed until coming to the
United States in August 1999; and family members remain in Guatemala apparently
unharmed. See Alyas v. Gonzalez, 419 F.3d 756, 761 & n.2 (8th Cir. 2005)
(persecution is extreme concept; asylum applicant failed to establish well-founded
fear of persecution because applicant had continued to live unharmed in native
country for 4 years following alleged incidents of persecution and family members
remained in native country unharmed); Melecio-Saquil v. Ashcroft, 337 F.3d 983,
985-87 (8th Cir. 2003) (dramatic changes in Guatemala after 1996 peace accords
prevented dated events from translating into objectively reasonable fear of
persecution; also noting that petitioner and his family had continued living in
Guatemala unharmed for 4 years after alleged persecution); Yuk v. Ashcroft, 355
F.3d 1222, 1235 (10th Cir. 2004) (length of time since threat was received diminishes
its present significance); Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000) (unfulfilled
threats alone do not constitute past persecution, unless they are so menacing as to
cause significant actual suffering or harm; where petitioner was not closely
confronted or otherwise harmed, he did not suffer past persecution from threats).
Because petitioners’ asylum claim fails, their claim for withholding of removal
necessarily fails as well. See Turay v. Ashcroft, 405 F.3d 663, 667 (8th Cir. 2005)
(withholding-of-removal standard is more rigorous than asylum standard).

      Accordingly, we deny the petition for review.
                     ______________________________




                                        -2-